Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Corrected Notice of Allowability

This corrected notice of allowability is being sent to consider an IDS filed on 6/1/2021.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Hermina Martinez IS 2019/0355178 discloses A video synthesis device configured to generate an augmented reality video image in which an avatar is synthesized with a live-action video image, the device comprising: a first imaging unit configured to capture a live-action video image (see figure 5 element 510 ); a second imaging unit configured to capture an image of an operator (see figure 5 element 512 see paragraph 32 note interior camera); a position detector configured to detect a position and an orientation of the first imaging unit or the video synthesis device in a coordinate system corresponding to a real space (see figure 5 element 512); a controller configured to control the avatar based on the image captured by the second imaging unit (see paragraph 46 note that an occupant emotional state is animated in the avitar); and a synthesizer configured to synthesize the avatar with the live-action video image captured by the first imaging unit (see figure 5 element 516)



an arrangement unit configured to arrange the avatar in  any initial position of the coordinate system in which the avatar is arrangeable, based on an operation by the operator
 wherein the video synthesis device is implemented as a mobile terminal held by the operator, and the live-action video image in which the avatar is synthesized is configured for distribution to a viewer via a server.


Claims 7 and 8 contain similar features. The remaining claims depend from these claims.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237. The examiner can normally be reached 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669